DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method steps provided in claims 14-31 must be shown or the features canceled from the claims. It is suggested that these steps be shown using a flowchart or other diagram.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both a “holder” and “one or more filters.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The use of at least the terms “Thorlabs” (See Specification Page 53, Line 21; Page 54, Line 2; Page 55, Line 5; Page 55, Line 17; Page 56, Line 12), “Nikon” (See Specification Page 56, Line 11), and “Optronics” (See Specification Page 53, Line 19; Page 55, Line 4) which are trade names or marks used in commerce, have been noted in this application. These and all other such similar terms should be accompanied by the generic terminology; furthermore these and all other such similar terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms, respectively.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
	Please note that claim 31 provides for a method but does not itself require further steps to be performed. Furthermore, the use of the “wherein” clause in this claim fails to give further meaning and purpose to the manipulative steps of the claim from which it depends, claim 14. This is because the limitations provided by the “wherein” clause merely describe the consequences of performing the steps of the method described in claim 14 without providing further details as to how this consequence may be achieved. For these reasons the claim scope is not limited by the claim language provided in claim 31 (See MPEP 2111.04.I).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The phrase “at or near a peak absorbance of the sensor” in claims 3 and 16 uses relative terms which render these claims and the claims 4 and 17 which depend from them indefinite. The use of the term “of the sensor” is a relative term which refers to an object that is variable. The relationship between “the sensor” and its “peak absorbance” is not based on any known standard, but rather on a sensor of an unspecified build.  Furthermore, the term “near a peak” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For at least these reasons the “absorbance” provided for in these claims fails to particularly point out and distinctly define the metes and bounds of what the claims will cover. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10, 14, 15, 18-21, 23, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lozier (US 2009/0299228 A1) in view of Adie (US 2017/0241765 A1).
Regarding claim 1, Lozier discloses a system for monitoring a sensor (See Lozier: Para. [0007] (providing for, "a system for monitoring wear of orthopedic implant for placement proximate a bearing surface when installed in a body is provided. The system comprising ... a plurality of sensors")), comprising: 
an excitation source directing a[n] ... excitation beam at a sensor, the ... excitation beam having a ... frequency (See Lozier: Para. [0007] (stating that the system includes, "an interrogation system to interrogate said plurality of sensors subsequent to installation in said body") and Para. [0049] (clarifying that the, "[i]nterrogation system 150 includes a controller 152, a transmitter 154 ... Controller 152 includes a frequency sweep generator and causes transmitter 154 to emit a plurality of discrete interrogation signals 130A-130N across a frequency spectrum 158 (fA to fN)")); and 
a detector configured to monitor emission from the sensor (See Lozier: Para. [0007] (stating that the system includes, "an interrogation system to interrogate said plurality of sensors subsequent to installation in said body"), Para. [0049] (clarifying that the, "[i]nterrogation system 150 includes ... a receiver 156"), and Para. [0051] (providing that in, "response to an interrogation signal 130A at a first frequency, sensor 120A emits a response signal 132A at generally the first frequency ... the response signal ... [is] received by receiver 156 in response to the first frequency (interrogation signal 130A)")), wherein the detector monitors emission (See Lozier: Para. [0051] (stating that, "all four of the response signal[s] 132A, response signal 132B, response signal 132C, and response signal 132D are received by receiver 156")), and therefore substantially what is described by claim 1.
However, Lozier fails to disclose an excitation source directing a modulated excitation beam ... the modulated excitation beam having a modulation frequency; and … wherein the detector monitors emission at a multiple of the modulation frequency.
Nevertheless, Adie teaches an excitation source directing a modulated excitation beam ... the modulated excitation beam having a modulation frequency (See Adie: Para. [0031] (providing that the, "light sources can be used to provide the OCT light at Al and A2 and the optical actuation beam at A2 can be modulated in a suitable way to facilitate the OCE measurements") and Para. [0042] (clarifying that, "laser was amplitude modulated at a frequency between 10 Hz and 10 KHz")); and … wherein the detector monitors emission at a multiple of the modulation frequency (See Adie: Para. [0034] (stating that, "returned optical actuation light at A2 in both reference and sampling arms also meet and optically interfere at the OCT coupler and can be directed to the OCT detector") and Paras. [0068]-[0069] (providing for, "[m]easuring the data acquisition scheme to capture the ... Modulation frequency dependence on the magnitude of the response, Modulation frequency-dependence on the phase of the response ... measurements were taken on ... harmonic responses at modulation frequencies ranging from 20 Hz to 100 Hz")).
The teachings of Lozier and the teachings of Adie are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lozier with the teachings of Adie to provide for what is described in claim 1. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample."
Regarding claim 2, Lozier in view of Adie teaches the system of claim 1 (See above discussion), wherein the modulated excitation beam includes three distinct excitation wavelengths (See Lozier: Para. [0049] (clarifying that the, "[i]nterrogation system 150 includes a controller 152, a transmitter 154 ... Controller 152 includes a frequency sweep generator and causes transmitter 154 to emit a plurality of discrete interrogation signals 130A-130N across a frequency spectrum 158 (fA to fN)") and Para. [0051] (providing that in, "response to an interrogation signal 130A at a first frequency ... interrogation signal 130B at a second frequency ... [and] an interrogation signal 130C at a third frequency")).
Regarding claim 5, Lozier in view of Adie teaches the system of claim 1 (See above discussion), wherein the modulation frequency is less than 50 Hz, less than 40 Hz, less than 30 Hz, less than 20 Hz, less than 10 Hz, less than 5 Hz, less than 4 Hz, less than 3 Hz, less than 2 Hz, or less than 1 Hz (See Adie: Para. [0031] (providing that the, "light sources can be used to provide the OCT light at Al and A2 and the optical actuation beam at A2 can be modulated in a suitable way to facilitate the OCE measurements") and Para. [0042] (clarifying that, "laser was amplitude modulated at a frequency between 10 Hz and 10 KHz")).
 The teachings of Lozier and the teachings of Adie are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lozier with the teachings of Adie to provide for what is described in claim5. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample."
Regarding claim 6, Lozier in view of Adie teaches the system of claim 1 (See above discussion), wherein the detector evaluates a frequency that is 2, 3, 4, 5, 6, 7 or 8 times the modulation frequency (See Adie: Para. [0052] (providing that the, "disclosed technology can be used to achieve spectroscopic OCE, acquiring 3D data cubes comprising 2D B-mode images recorded over  excitation frequencies spanning 20-1000 Hz") and Para. [0042] (clarifying that, "laser was amplitude modulated at a frequency between 10 Hz and 10 KHz")).
The teachings of Lozier and the teachings of Adie are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lozier with the teachings of Adie to provide for what is described in claim 6. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample."
Regarding claim 7, Lozier in view of Adie teaches the system of claim 1 (See above discussion), wherein the detector monitors emission at a wavelength greater than 1000 nm (See Lozier: Paras. [0049]-[0050] (stating that the, "[i]nterrogation system 150 includes ... a receiver 156 ... [e]ach of sensors 120A-D provides a respective response signal 132 at a discrete frequency in response to receiving the respective interrogation signal ... the frequency of ... response signals are generally around about 120 kHz") and Para. [0051] (clarifying that, "response signal[s] ... are received by receiver 156")).
Regarding claim 8, Lozier in view of Adie teaches the system of claim 1 (See above discussion), wherein the excitation source is a continuum laser or a plurality of single wavelength lasers (See Adie: Para. [0030] (providing for an, "OCT light source [which] is a Ti: Saphire laser at 800 nm with a laser … [and that the] optical actuation beam is a longer wavelength of around 976 nm")).
 The teachings of Lozier and the teachings of Adie are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lozier with the teachings of Adie to provide for what is described in claim 8. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample."
Regarding claim 10, Lozier in view of Adie teaches the system of claim 1 (See above discussion), wherein the sensor includes an emissive element (See Lozier: Para. [0048] (providing that the, "sensors 120 are resonant circuits 122 which emit a signal of a respective frequency")).
Regarding claim 14, Lozier discloses a method of detecting an emission from a sensor (See Lozier: Para. [0007] (providing for, "a system for monitoring wear of orthopedic implant for placement proximate a bearing surface when installed in a body is provided. The system comprising ... a plurality of sensors … [wherein each] sensor of said plurality of sensors providing a first indication in response to an interrogation signal")), comprising: irradiating a sensor with a[n] … excitation beam having a … frequency (See Lozier: Para. [0007] (stating that the system includes, "an interrogation system to interrogate said plurality of sensors subsequent to installation in said body") and Para. [0049] (clarifying that the, "[i]nterrogation system 150 includes a controller 152, a transmitter 154 ... Controller 152 includes a frequency sweep generator and causes transmitter 154 to emit a plurality of discrete interrogation signals 130A-130N across a frequency spectrum 158 (fA to fN)")); and detecting an emission from the sensor (See Lozier: Para. [0007] (stating that the system includes, "an interrogation system to interrogate said plurality of sensors subsequent to installation in said body"), Para. [0049] (clarifying that the, "[i]nterrogation system 150 includes ... a receiver 156"), and Para. [0051] (providing that in, "response to an interrogation signal 130A at a first frequency, sensor 120A emits a response signal 132A at generally the first frequency ... the response signal ... [is] received by receiver 156 in response to the first frequency (interrogation signal 130A)")), wherein the detector monitors emission (See Lozier: Para. [0051] (stating that, "all four of the response signal[s] 132A, response signal 132B, response signal 132C, and response signal 132D are received by receiver 156")), and therefore substantially what is described by claim 14.
However, Lozier fails to disclose irradiating ... with a modulated excitation beam having a modulation frequency; and … wherein the detector monitors emission at a multiple of the modulation frequency.
Nevertheless, Adie teaches irradiating ... with a modulated excitation beam having a modulation frequency (See Adie: Para. [0031] (providing that the, "light sources can be used to provide the OCT light at Al and A2 and the optical actuation beam at A2 can be modulated in a suitable way to facilitate the OCE measurements") and Para. [0042] (clarifying that, "laser was amplitude modulated at a frequency between 10 Hz and 10 KHz")); and … wherein the detector monitors emission at a multiple of the modulation frequency (See Adie: Para. [0034] (stating that, "returned optical actuation light at A2 in both reference and sampling arms also meet and optically interfere at the OCT coupler and can be directed to the OCT detector") and Paras. [0068]-[0069] (providing for, "[m]easuring the data acquisition scheme to capture the ... Modulation frequency dependence on the magnitude of the response, Modulation frequency-dependence on the phase of the response ... measurements were taken on ... harmonic responses at modulation frequencies ranging from 20 Hz to 100 Hz")).
The teachings of Lozier and the teachings of Adie are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lozier with the teachings of Adie to provide for what is described in claim 14. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample."
Regarding claim 15, Lozier in view of Adie teaches the method of claim 14 (See above discussion), wherein the modulated excitation beam includes three distinct excitation wavelengths (See Lozier: Para. [0049] (clarifying that the, "[i]nterrogation system 150 includes a controller 152, a transmitter 154 ... Controller 152 includes a frequency sweep generator and causes transmitter 154 to emit a plurality of discrete interrogation signals 130A-130N across a frequency spectrum 158 (fA to fN)") and Para. [0051] (providing that in, "response to an interrogation signal 130A at a first frequency ... interrogation signal 130B at a second frequency ... [and] an interrogation signal 130C at a third frequency")).
Regarding claim 18, Lozier in view of Adie teaches the method of claim 14 (See above discussion), wherein the modulation frequency is less than 50 Hz, less than 40 Hz, less than 30 Hz, less than 20 Hz, less than 10 Hz, less than 5 Hz, less than 4 Hz, less than 3 Hz, less than 2 Hz, or less than 1 Hz (See Adie: Para. [0031] (providing that the, "light sources can be used to provide the OCT light at Al and A2 and the optical actuation beam at A2 can be modulated in a suitable way to facilitate the OCE measurements") and Para. [0042] (clarifying that, "laser was amplitude modulated at a frequency between 10 Hz and 10 KHz")).
 The teachings of Lozier and the teachings of Adie are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lozier with the teachings of Adie to provide for what is described in claim 18. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample."
Regarding claim 19, Lozier in view of Adie teaches the method of claim 14 (See above discussion), wherein the detector evaluates a frequency that is 2, 3, 4, 5, 6, 7 or 8 times the modulation frequency (See Adie: Para. [0052] (providing that the, "disclosed technology can be used to achieve spectroscopic OCE, acquiring 3D data cubes comprising 2D B-mode images recorded over  excitation frequencies spanning 20-1000 Hz") and Para. [0042] (clarifying that, "laser was amplitude modulated at a frequency between 10 Hz and 10 KHz")).
The teachings of Lozier and the teachings of Adie are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lozier with the teachings of Adie to provide for what is described in claim 19. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample."
Regarding claim 20, Lozier in view of Adie teaches the method of claim 14 (See above discussion), wherein the detector monitors emission at a wavelength greater than 1000 nm (See Lozier: Paras. [0049]-[0050] (stating that the, "[i]nterrogation system 150 includes ... a receiver 156 ... [e]ach of sensors 120A-D provides a respective response signal 132 at a discrete frequency in response to receiving the respective interrogation signal ... the frequency of ... response signals are generally around about 120 kHz") and Para. [0051] (clarifying that, "response signal[s] ... are received by receiver 156")).
Regarding claim 21, Lozier in view of Adie teaches the method of claim 14 (See above discussion), wherein the excitation source is a continuum laser or a plurality of single wavelength lasers (See Adie: Para. [0030] (providing for an, "OCT light source [which] is a Ti: Saphire laser at 800 nm with a laser … [and that the] optical actuation beam is a longer wavelength of around 976 nm")).
The teachings of Lozier and the teachings of Adie are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Lozier with the teachings of Adie to provide for what is described in claim 21. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample."
Regarding claim 23, Lozier in view of Adie teaches the method of claim 14 (See above discussion), wherein the sensor includes an emissive element (See Lozier: Para. [0048] (providing that the, "sensors 120 are resonant circuits 122 which emit a signal of a respective frequency")).
Regarding claim 28, Lozier in view of Adie teaches the method of claim 14 (See above discussion), wherein the sensor is in tissue (See Lozier: Para. [0003] (stating that the, "orthopedic implant may include one or more sensors for use  following a surgical installation of the orthopedic implant") and Para. [0026] (providing for, "an inflatable implant for a hip stem having optical sensors")).
Regarding claim 29, Lozier in view of Adie teaches the method of claim 28 (See above discussion), wherein the sensor is more than 3 cm beneath a surface of the tissue (See Lozier: Para. [0026] (providing for, "an inflatable implant for a hip stem having optical sensors"); Please note that for the purposes of this examination that while the sensor provided in Lozier does not explicitly indicate that it is located "more than 3 cm beneath a surface of the tissue" its use in a hip implant would have reasonably been understood by a person having ordinary skill in the art prior to the effective filing date to include such a location.).
Regarding claim 30, Lozier in view of Adie teaches the method of claim 28 (See above discussion), wherein the sensor is more than 5 cm beneath a surface of the tissue (See Lozier: Para. [0026] (providing for, "an inflatable implant for a hip stem having optical sensors"); Please note that for the purposes of this examination that while the sensor provided in Lozier does not explicitly indicate that it is located "more than 5 cm beneath a surface of the tissue" its use in a hip implant would have reasonably been understood by a person having ordinary skill in the art prior to the effective filing date to include such a location.).
Claims 3, 4, 16, 17, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lozier in view of Adie as applied to claims 1 and 14 above, and further in view of Franceschini (WO 2018/090040 A1).
Regarding claim 3, Lozier in view of Adie teaches the system of claim 1 (See above discussion), wherein the ... excitation beam includes a first wavelength at or near a peak absorbance of the sensor (See Lozier: Paras. [0049]-[0050] (stating that the, "[i]nterrogation system 150 includes a controller 152, a transmitter 154, and a receiver 156. Controller 152 includes a frequency sweep generator and causes transmitter 154 to emit a plurality of discrete interrogation signals 130A-130N across a frequency spectrum 158 (fA to fN) ... Each of sensors 120A-D is tuned to a respective interrogation frequency included in frequency spectrum")) [and] wherein the ... excitation beam [is modulated] (See Adie: Para. [0031] (providing that the, "light sources can be used to provide the OCT light at Al and A2 and the optical actuation beam at A2 can be modulated in a suitable way to facilitate the OCE measurements") and Para. [0042] (clarifying that, "laser was amplitude modulated at a frequency between 10 Hz and 10 KHz")), and therefore substantially what is described by claim 3.
However, Lozier in view of Adie fails to teach includ[ing] … a second wavelength that is 20 nm to 60 nm shorter than the first wavelength.
Nevertheless, Franceschini teaches includ[ing] … a second wavelength that is 20 nm to 60 nm shorter than the first wavelength (See Franceschini: Para. [0034] (stating that, "one or more DCS light sources ... can be configured ... For aspects of the present disclosure using two or more different wavelengths ... a first wavelength can be ... a wavelength of between 500 nm and 1250 nm ... and a second wavelength can be ... a wavelength of between 450 nm and 750 nm") and Para. [0035] (clarifying that, "the different wavelengths can be separated by between 10 nm and 500 nm"); Please note that for the purposes of this examination this range would include wherein the first light source transmits at a wavelength of 775 nm and the second light source transmits at a wavelength between 715-750 nm.).
The teachings of Lozier, the teachings of Adie, and the teachings of Franceschini are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Franceschini to provide for what is described in claim 3. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Franceschini Paragraph [0086] recognizes that its disclosure, "can provide better discrimination between various different depths of measurement, such as between cerebral and extra-cerebral measurements, and can provide increased accuracy."
Regarding claim 4, Lozier in view of Adie further in view of Franceschini teaches the system of claim 3 (See above discussion), wherein the ... excitation beam further includes a third wavelength that is 20 nm to 60 nm longer than the first wavelength (See Franceschini: Para. [0034] (stating that, "one or more DCS light sources ... can be configured ... For aspects of the present disclosure using ... three or more different wavelengths a first wavelength can be ... a wavelength of between 500 nm and 1250 nm ... and a second wavelength can be ... a wavelength of between 450 nm and 750 nm ... and a third wavelength can be ... a wavelength of between 800 nm and 1350 nm") and Para. [0035] (clarifying that, "the different wavelengths can be separated by between 10 nm and 500 nm"); Please note that for the purposes of this examination this range would include wherein the first light source transmits at a wavelength of 775 nm, the second light source transmits at a wavelength between 715-750 nm, and the third light source transmits at a wavelength between 800-835 nm.) [and] wherein the … excitation beam [is modulated] (See Adie: Para. [0031] (providing that the, "light sources can be used to provide the OCT light at Al and A2 and the optical actuation beam at A2 can be modulated in a suitable way to facilitate the OCE measurements") and Para. [0042] (clarifying that, "laser was amplitude modulated at a frequency between 10 Hz and 10 KHz")).
The teachings of Lozier, the teachings of Adie, and the teachings of Franceschini are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Franceschini to provide for what is described in claim 4. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Franceschini Paragraph [0086] recognizes that its disclosure, "can provide better discrimination between various different depths of measurement, such as between cerebral and extra-cerebral measurements, and can provide increased accuracy."
Regarding claim 16, Lozier in view of Adie teaches the method of claim 14 (See above discussion), wherein the … excitation beam includes a first wavelength at or near a peak absorbance of the sensor (See Lozier: Paras. [0049]-[0050] (stating that the, "[i]nterrogation system 150 includes a controller 152, a transmitter 154, and a receiver 156. Controller 152 includes a frequency sweep generator and causes transmitter 154 to emit a plurality of discrete interrogation signals 130A-130N across a frequency spectrum 158 (fA to fN) ... Each of sensors 120A-D is tuned to a respective interrogation frequency included in frequency spectrum")) [and] wherein the … excitation beam [is modulated] (See Adie: Para. [0031] (providing that the, "light sources can be used to provide the OCT light at Al and A2 and the optical actuation beam at A2 can be modulated in a suitable way to facilitate the OCE measurements") and Para. [0042] (clarifying that, "laser was amplitude modulated at a frequency between 10 Hz and 10 KHz")), and therefore substantially what is described by claim 16.
However, Lozier in view of Adie fails to teach includ[ing] … a second wavelength that is 20 nm to 60 nm shorter than the first wavelength.
Nevertheless, Franceschini teaches includ[ing] … a second wavelength that is 20 nm to 60 nm shorter than the first wavelength (See Franceschini: Para. [0034] (stating that, "one or more DCS light sources ... can be configured ... For aspects of the present disclosure using two or more different wavelengths ... a first wavelength can be ... a wavelength of between 500 nm and 1250 nm ... and a second wavelength can be ... a wavelength of between 450 nm and 750 nm") and Para. [0035] (clarifying that, "the different wavelengths can be separated by between 10 nm and 500 nm"); Please note that for the purposes of this examination this range would include wherein the first light source transmits at a wavelength of 775 nm and the second light source transmits at a wavelength between 715-750 nm.).
The teachings of Lozier, the teachings of Adie, and the teachings of Franceschini are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Franceschini to provide for what is described in claim 16. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Franceschini Paragraph [0086] recognizes that its disclosure, "can provide better discrimination between various different depths of measurement, such as between cerebral and extra-cerebral measurements, and can provide increased accuracy."
Regarding claim 17, Lozier in view of Adie further in view of Franceschini teaches the method of claim 16 (See above discussion), wherein the ... excitation beam further includes a third wavelength that is 20 nm to 60 nm longer than the first wavelength (See Franceschini: Para. [0034] (stating that, "one or more DCS light sources ... can be configured ... For aspects of the present disclosure using ... three or more different wavelengths a first wavelength can be ... a wavelength of between 500 nm and 1250 nm ... and a second wavelength can be ... a wavelength of between 450 nm and 750 nm ... and a third wavelength can be ... a wavelength of between 800 nm and 1350 nm") and Para. [0035] (clarifying that, "the different wavelengths can be separated by between 10 nm and 500 nm"); Please note that for the purposes of this examination this range would include wherein the first light source transmits at a wavelength of 775 nm, the second light source transmits at a wavelength between 715-750 nm, and the third light source transmits at a wavelength between 800-835 nm.) [and] wherein the ... excitation beam [is modulated] (See Adie: Para. [0031] (providing that the, "light sources can be used to provide the OCT light at Al and A2 and the optical actuation beam at A2 can be modulated in a suitable way to facilitate the OCE measurements") and Para. [0042] (clarifying that, "laser was amplitude modulated at a frequency between 10 Hz and 10 KHz")).
The teachings of Lozier, the teachings of Adie, and the teachings of Franceschini are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Franceschini to provide for what is described in claim 17. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Franceschini Paragraph [0086] recognizes that its disclosure, "can provide better discrimination between various different depths of measurement, such as between cerebral and extra-cerebral measurements, and can provide increased accuracy."
Regarding claim 31, Lozier in view of Adie teaches the method of claim 14 (See above discussion), and therefore substantially what is described by claim 31.
However, Lozier in view of Adie fails to teach wherein the method improves a signal to noise ratio compared to a single excitation source by a factor of at least 30.
Nevertheless, Franceschini teaches wherein the method improves a signal to noise ratio compared to a single excitation source by a factor of at least 30 (See Franceschini: Para. [00130] (discussing the desire to, "rapidly multiplex between wavelengths to make the measurements as nearly simultaneous as possible, but then integrate across multiplexed states to obtain a better SNR")).
The teachings of Lozier, the teachings of Adie, and the teachings of Franceschini are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Franceschini to provide for what is described in claim 31. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Franceschini Paragraph [0086] recognizes that its disclosure, "can provide better discrimination between various different depths of measurement, such as between cerebral and extra-cerebral measurements, and can provide increased accuracy."
Claims 9, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lozier in view of Adie as applied to claims 1 and 14 above, and further in view of Colvin Jr. (US 2016/0374556 A1).
Regarding claim 9, Lozier in view of Adie teaches the system of claim 1 (See above discussion), and therefore substantially what is described by claim 9.
However, Lozier in view of Adie fails to teach wherein the detector includes a band-pass filter.
Nevertheless, Colvin Jr. teaches wherein the detector includes a band-pass filter (See Colvin Jr.: Para. [0022] (clarifying that, "the reader 100 further includes an optical band-pass filter 122 disposed over the active, light-receiving surface of the photodetector 116")).
The teachings of Lozier, the teachings of Adie, and the teachings of Colvin Jr. are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Colvin Jr. to provide for what is described in claim 9. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Colvin Jr. Paragraph [0031] provides the motivation that its disclosure, "significantly improves signal-to-noise ratio of the detected photo signal."
Regarding claim 22, Lozier in view of Adie teaches the method of claim 14 (See above discussion), and therefore substantially what is described by claim 22.
However, Lozier in view of Adie fails to teach wherein the detector includes a band-pass filter.
Nevertheless, Colvin Jr. teaches wherein the detector includes a band-pass filter (See Colvin Jr.: Para. [0022] (clarifying that, "the reader 100 further includes an optical band-pass filter 122 disposed over the active, light-receiving surface of the photodetector 116")).
The teachings of Lozier, the teachings of Adie, and the teachings of Colvin Jr. are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Colvin Jr. to provide for what is described in claim 22. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Colvin Jr. Paragraph [0031] provides the motivation that its disclosure, "significantly improves signal-to-noise ratio of the detected photo signal."
Regarding claim 27, Lozier in view of Adie teaches the method of claim 14 (See above discussion), and therefore substantially what is described by claim 27.
However, Lozier in view of Adie fails to teach detecting photoluminescence from the sensor.
Nevertheless, Colvin Jr. teaches detecting photoluminescence from the sensor (See Colvin Jr. : Para. [0034] (providing that, "a reader ... [wherein] synchronously pulsing the excitation array (i.e., the distributed source of radiation) results in a corresponding luminescent emission return pulse from the implant")).
The teachings of Lozier, the teachings of Adie, and the teachings of Colvin Jr. are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Colvin Jr. to provide for what is described in claim 27. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Colvin Jr. Paragraph [0031] provides the motivation that its disclosure, "significantly improves signal-to-noise ratio of the detected photo signal."
Claims 11-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lozier in view of Adie as applied to claims 1, 10, 14, and 23 above, and further in view of Strano (US 2013/0035567 A1).
Regarding claim 11, Lozier in view of Adie teaches the system of claim 10 (See above discussion), and therefore substantially what is described by claim 11.
However, Lozier in view of Adie fails to teach wherein the emissive element is a fluorescent dye, a semiconductor nanocrystal or a carbon nanotube.
Nevertheless, Strano teaches wherein the emissive element is a fluorescent dye, a semiconductor nanocrystal or a carbon nanotube (See Strano: Para. [0007] (describing that, "[p]hoto luminescent nano structures (e.g., single-walled carbon nanotubes, or SWNTs) can be combined with an analyte binding group in such a way that the photoluminescence is altered when the analyte interacts with the analyte binding group") and Para. [0072] (providing, "a sensing system for detecting one or more analytes comprises one or more sensing elements (300) and a detector (310) for measuring an optical response of the complexes in the sensing solution")).
The teachings of Lozier, the teachings of Adie, and the teachings of Strano are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Strano to provide for what is described in claim 11. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Strano Paragraph [0071] suggests that, "[i]mplanted optical sensors will exhibit an increased stability and longer useful life on implantation compared to sensors which measure analyte flux such as electrochemical sensors."
Regarding claim 12, Lozier in view of Adie teaches the system of claim 1 (See above discussion), and therefore substantially what is described by claim 12.
However, Lozier in view of Adie fails to teach wherein the sensor includes a photoluminescent nanostructure embedded in a sensor hydrogel and an analyte-binding compound associated with the photoluminescent nanostructure.
Nevertheless, Strano teaches wherein the sensor includes a photoluminescent nanostructure embedded in a sensor hydrogel and an analyte-binding compound associated with the photoluminescent nanostructure (See Strano: Para. [0013] (providing for, "a device for sensing an analyte includes a hydrogel particle encapsulating a composition, where the composition includes a complex, where the complex includes a photoluminescent nanostructure in an aqueous dispersion and a boronic acid capable of selectively reacting with an analyte")).
The teachings of Lozier, the teachings of Adie, and the teachings of Strano are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Strano to provide for what is described in claim 12. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Strano Paragraph [0071] suggests that, "[i]mplanted optical sensors will exhibit an increased stability and longer useful life on implantation compared to sensors which measure analyte flux such as electrochemical sensors."
Regarding claim 13, Lozier in view of Adie further in view of Strano teaches the system of claim 12 (See above discussion), wherein the analyte-binding compound includes a polymer (See Strano: Para. [0010] (clarifying that, "the composition includes a photoluminescent nanostructure complexed to a sensing polymer, where the sensing polymer includes an organic polymer non-covalently bound to the photoluminescent nanostructure and an analyte-binding protein covalently bound to the organic polymer")).
The teachings of Lozier, the teachings of Adie, and the teachings of Strano are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Strano to provide for what is described in claim 13. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Strano Paragraph [0071] suggests that, "[i]mplanted optical sensors will exhibit an increased stability and longer useful life on implantation compared to sensors which measure analyte flux such as electrochemical sensors."
Regarding claim 24, Lozier in view of Adie teaches the method of claim 23 (See above discussion), and therefore substantially what is described by claim 24.
However, Lozier in view of Adie fails to teach wherein the emissive element is a fluorescent dye, a semiconductor nanocrystal or a carbon nanotube.
Nevertheless, Strano teaches wherein the emissive element is a fluorescent dye, a semiconductor nanocrystal or a carbon nanotube (See Strano: Para. [0007] (describing that, "[p]hoto luminescent nano structures (e.g., single-walled carbon nanotubes, or SWNTs) can be combined with an analyte binding group in such a way that the photoluminescence is altered when the analyte interacts with the analyte binding group") and Para. [0072] (providing, "a sensing system for detecting one or more analytes comprises one or more sensing elements (300) and a detector (310) for measuring an optical response of the complexes in the sensing solution")).
The teachings of Lozier, the teachings of Adie, and the teachings of Strano are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Strano to provide for what is described in claim 24. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Strano Paragraph [0071] suggests that, "[i]mplanted optical sensors will exhibit an increased stability and longer useful life on implantation compared to sensors which measure analyte flux such as electrochemical sensors."
Regarding claim 25, Lozier in view of Adie teaches the method of claim 14 (See above discussion), and therefore substantially what is described by claim 25.
However, Lozier in view of Adie fails to teach wherein the sensor includes a photoluminescent nanostructure embedded in a sensor hydrogel and an analyte-binding compound associated with the photoluminescent nanostructure.
Nevertheless, Strano teaches wherein the sensor includes a photoluminescent nanostructure embedded in a sensor hydrogel and an analyte-binding compound associated with the photoluminescent nanostructure (See Strano: Para. [0013] (providing for, "a device for sensing an analyte includes a hydrogel particle encapsulating a composition, where the composition includes a complex, where the complex includes a photoluminescent nanostructure in an aqueous dispersion and a boronic acid capable of selectively reacting with an analyte")).
The teachings of Lozier, the teachings of Adie, and the teachings of Strano are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Strano to provide for what is described in claim 25. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Strano Paragraph [0071] suggests that, "[i]mplanted optical sensors will exhibit an increased stability and longer useful life on implantation compared to sensors which measure analyte flux such as electrochemical sensors."
Regarding claim 26, Lozier in view of Adie further in view of Strano teaches the method of claim 25 (See above discussion), wherein the analyte-binding compound includes a polymer (See Strano: Para. [0010] (clarifying that, "the composition includes a photoluminescent nanostructure complexed to a sensing polymer, where the sensing polymer includes an organic polymer non-covalently bound to the photoluminescent nanostructure and an analyte-binding protein covalently bound to the organic polymer")).
The teachings of Lozier, the teachings of Adie, and the teachings of Strano are considered to be analogous to the claimed invention because they are in the same field of systems and methods for monitoring using an excitation beam and detector. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Lozier with the teachings of Adie and the teachings of Strano to provide for what is described in claim 26. This is because Adie Paragraph [0051] recognizes the, "advantages of applying optical forces to the sample is that it allows highly localized actuation to be directed to precise coordinates within a three-dimensional sample." Furthermore, because Strano Paragraph [0071] suggests that, "[i]mplanted optical sensors will exhibit an increased stability and longer useful life on implantation compared to sensors which measure analyte flux such as electrochemical sensors."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793